W. SHARP, Judge.
Bolhorst entered a plea of guilty to burglary of a dwelling,1 and grand theft.2 He argues the nineteen-year sentence imposed on the burglary charge exceeds the fifteen-year statutory maximum sentence for a second degree felony,3 and that errors were made in the sentencing seoresheet which would place him in a lower sentencing bracket. Specifically, there is no record support for the three third degree felonies which were scored as additional offenses at conviction and, in addition, a mathematical error was also made.
The state concedes error. Accordingly wé vacate the sentence imposed for count I and remand for resentencing. We affirm this ease in all other regards.
AFFIRM in part; VACATE Sentence; REMAND for Resentencing.
GOSHORN and PETERSON, JJ., concur.

. § 810.02(3), Fla.Stat. (1989).


. § 812.041, Fla.Stat. (1989).


. §§ 810.01(3); 775.082(3)(c), Fla.Stat. (1989).